Citation Nr: 0102972	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-21 719	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for herniated discs at 
L4-5 and L5-S1 as secondary to the service-connected 
recurrent lumbosacral strain.  

2.  Entitlement to an increased rating for recurrent 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to May 
1972.

The issues currently perfected for appeal before the Board of 
Veterans' Appeals (Board) arise from a rating decision dated 
in December 1998 from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Los Angeles, California.  The 
veteran's claims are currently under the jurisdiction of the 
RO located in Houston, Texas.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of the service 
connection claim currently perfected for appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Upon review of the instant case, the Board finds additional 
development is required.  VA has a duty to assist the veteran 
in the development of his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
statutory duty to assist includes providing an appellant 
appropriate notice as to what type of evidence is needed to 
substantiate a claim as well as providing examinations or 
obtaining medical opinions when necessary.

Review of the evidence of record indicates that the veteran 
appears to have initially sought entitlement to service 
connection for "herniated disc at L4-L5 and L5-S1" by means 
of a letter submitted to VA from his representative in July 
1997.  See also VA Form 21-4138, Statement in Support of 
Claim, dated in November 1997.  In addition, as shown as part 
of a VA Form 21-6789, Deferred Rating Decision, dated in 
March 1998, it was noted that the veteran claimed that he re-
injured his back while on "ACDUTRA" [active duty for 
training] with the Army Reserve.  Other evidence of record 
shows that the veteran claimed to have been assigned to the 
950th Maintenance Company (USAR), at Los Alimitos, 
California.  To this, the Board points out that a DA Form 
2173, Statement of Medical Examination and Duty Status, dated 
in January 1997, shows that the veteran was treated for back 
pain similar to prior disk injury while on inactive duty 
training with the 950th Maintenance Company.  He complained 
of back pain incurred as a result of running while 
participating in fitness training.

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in the line of duty...."  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
while performing active duty for training, or for an injury 
incurred or aggravated while performing inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106 (West 1991).

In addition, service connection may be granted, in part, for 
a "[d]isability which is proximately due to or the result of 
a service-connected disease or injury. . . ."  38 C.F.R. § 
3.310 (2000).  See also Allen v. Brown, 7 Vet. App. 439 
(1995); Reiber v. Brown, 7 Vet. App. 513 (1995).

Review of the claims folder does not show that the veteran 
was notified of information needed to complete his claim 
following the submission of his claim.  For example, it does 
not appear that the veteran was either notified of what 
evidence regarding lay and/or medical evidence was necessary 
to substantiate his claims or that he was notified that there 
was a one year time limit to submit such evidence before his 
claim was denied by the RO in December 1998.  As such, 
pursuant to the Veterans Claims Assistance Act of 2000, the 
veteran is entitled to such evidentiary development.  

Further review of the record also reveals that service-
connection was granted by the RO in June 1973 for the 
veteran's back disability, namely, "chronic recurrent 
lumbosacral strain."  A zero percent disability rating was 
assigned at that time; however, since that time, the 
disability rating assigned for the veteran's lumbosacral back 
disability has been increased to 20 percent.  

Evidence of record shows that the veteran has been treated on 
a fairly consistent basis for his service-connected back 
disability since his separation from service by both VA and 
private medical providers.  A VAF 10-9034, Radiology/Nuclear 
Medicine Report, dated in March 1997, shows that on MRI 
testing [magnetic resonance imaging] herniated nucleus 
pulposus [HNP] at L4-5 and L5-S1 was shown to be manifested.  
A VA Form 10-10M, Medical Certificate, dated in May 1997, is 
shown to confirm the March 1997 herniated disc diagnosis. 

The Board notes that the Court has held that entitlement to 
service connection may be granted for aggravation of a 
nonservice-connected condition by a service-connected 
condition.  This determination rests upon the meaning of 
disability, defined for this purpose as "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  See Allen, 
supra.  

While the record reveals that the veteran was afforded a VA 
fee-basis orthopedic examination in October 1998, review of 
the examination report does not reveal that the examiner 
opined as to any possible etiological connection between the 
veteran's service-connected recurrent lumbosacral strain and 
his claimed herniated disc problems.  

As such, pursuant to the provisions of the above-discussed 
Veterans Claims Assistance Act of 2000, as well as in order 
to comply with the statutory duty to assist, which includes 
the providing of notice and examinations or obtaining medical 
opinions when necessary, the veteran should be afforded a VA 
examination in an attempt to ascertain the nature, severity, 
and the etiology of, if possible, the herniated disc disorder 
at L4-5 and L5-S1 for which he is currently seeking service 
connection.

Concerning the veteran's claim currently on appeal before the 
Board regarding his desire to be awarded an increased rating 
for his service-connected recurrent lumbosacral strain 
disability, which, as noted above, is currently evaluated as 
20 percent disabling, the Board, as pointed out above, 
observes that he was most recently afforded a VA fee-basis 
orthopedic examination in October 1998.  The Board notes that 
it has a duty to assist the veteran in the development of 
facts pertinent to his claim and to ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (2000).  This duty to assist includes 
obtaining a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  See also Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The examination should take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

Review of the October 1998 VA orthopedic examination report 
shows that herniated disc at L4-5 and L5-S1 was diagnosed.  
It was also reported that observation of the veteran was 
consistent with "lumbosacral instability."  The examiner 
also reported that active lumbar spine flexion was decreased 
to "30/90" degrees and that extension was decreased at 
"50/25" degrees."  Right and left lateral bending was 
reported to be normal at 25 degrees, and the examiner opined 
that restriction of motion was secondary to pain.  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

It is also established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45 
(2000).  

Following its review of the examination report, the Board 
observes that the above-discussed October 1998 VA fee-basis 
orthopedic examination does not appear to have sufficiently 
complied with the requirements set out by the Court in 
DeLuca, supra.  Specifically, pain on active and passive 
motion was not sufficiently documented.  See 38 C.F.R. § 4.59 
(2000); see also Arnesen v. Brown, 8 Vet. App. 432 (1995).  
Furthermore, while the examiner is noted to have commented on 
"Activities of Daily Living," review of the examination 
report does not show that the effects of the disability upon 
ordinary use, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination 
were sufficiently considered as to the veteran's service-
connected recurrent lumbosacral strain disability.  Also, the 
manner is which the examiner reported range of motion 
findings regarding the veteran's lumbar spine presents some 
confusion to the Board in its attempt to reconcile these 
findings with the applicable rating criteria diagnostic 
codes.  See 38 C.F.R. § 4.71a (2000).  Thus, the Board is of 
the opinion that a thorough and contemporaneous examination 
should be conducted to ascertain the effect of the disability 
on the veteran's functional capabilities, as well as all 
other pertinent matters.  Littke, supra.

In view of these facts, to include consideration of the 
veteran's current complaints associated with his service-
connected orthopedic-related disability as well as diagnosed 
herniated discs, and in light of the fact that the veteran 
has not been examined since 1998, the Board finds that 
another examination would be of assistance in this case.  See 
Littke, supra. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims, the 
case is REMANDED to the RO for the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for any 
and all of his claimed lumbar spine-
related disorders since December 1998.  
Non-VA records should be secured upon 
obtaining the appropriate release.  Once 
obtained, all records not already 
associated with the claims folder should 
be associated therein.  The veteran 
should also be informed that he may 
furnish additional evidence and argument 
while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995).

2.  Subsequently, the veteran should be 
scheduled for a comprehensive VA 
orthopedic examination to determine the 
nature and extent of any lumbar back 
pathology, including HNP.  The 
examination must be conducted by an 
appropriate orthopedic specialist.  The 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All special tests and X-rays deemed 
necessary by the examiner must be 
conducted.  The examiner should be 
requested to render an opinion as to 
whether the veteran is currently 
suffering from HNP, and if so, the 
examiner must provide an opinion as to 
the etiology of the disorder and whether 
there is a reasonable probability that 
such a disorder is part of, or was caused 
by any inservice back injury or disease, 
including any injury brought about by the 
veteran performing fitness training.  The 
examiner should provide an opinion as to 
any relationship between HNP, if found, 
and the veteran's service-connected 
recurrent lumbosacral strain.  The 
examiner should, if possible, 
specifically delineate and described 
separately any symptoms or clinical 
manifestations associated with the 
veteran's HNP which can be disassociated 
from the service-connected recurrent 
lumbosacral strain.  If certain 
symptomatology cannot be disassociated 
from the service-connected disability, it 
should be identified.  The examiner must 
review the service and postservice 
medical records on file and provide a 
comprehensive report containing complete 
rationale for all the opinions expressed.

It is further requested that in the event 
HNP of the lumbar spine is diagnosed, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the diagnosed HNP is either causally 
related to or aggravated by the veteran's 
service-connected recurrent lumbosacral 
strain disability.  See Allen, supra.  If 
aggravation is found, the examiner is 
requested, to the extent possible, to 
specify the degree of aggravation.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

Additionally, the VA examining orthopedist 
should seek to determine the current 
severity of the veteran's service-
connected recurrent lumbosacral strain 
disability.  Again, all indicated studies, 
including X-rays, should be performed, and 
all findings should be set forth in 
detail.  The joints affecting the above-
cited disability should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be asked 
to note the normal ranges of motion 
concerning the musculoskeletal region.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's lumbar spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express a separate opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the lumbosacral 
spine is used repeatedly over a period of 
time.  

3.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), 00-92 (December 13, 
2000 and 01-02 (January 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that they are responsive to and 
in compliance with the directives of this 
Remand and if they are not, the RO should 
implement corrective procedures.

6.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should review the record and re-
adjudicate the issue on appeal concerning 
entitlement to service connection for 
herniated disc at L4-5 and L5-S1, to 
include consideration of the above-
discussed provisions of 38 C.F.R. § 3.310 
(2000), as well as the findings of the 
Court in Allen supra.  

Additionally, the RO should also re-
adjudicate the issue concerning 
entitlement to an increased rating for 
recurrent lumbosacral strain, to include 
consideration of the provisions set out in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000).  
See also DeLuca, supra.  

When the above development has been completed, and if the 
benefits sought are not granted, the case should be returned 
to the Board for further appellate consideration, after 
compliance with appropriate appellate procedures, including 
issuance of a supplemental statement of the case.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

